DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
Response to Amendment
Claims 1, 3-5, 7, 8, and 10 are currently pending. Claims 1, 3-5, 7, 8, and 10 have been amended. Claims 6, 9, and 11 have been cancelled. Claims 1, 3-5, 7, 8, and 10 have been amended to overcome the objections, 35 U.S.C. 112(b), and/or 35 U.S.C. 101 rejections set forth in the Final Office Action mailed on 05 October 2020.
Claim Objections
Claims 1, 3, and 7 are objected to because of the following informalities:
“has” in line 16 of claim 1 should read “have”
“has” in line 19 of claim 3 should read “have”
“has in line 19 of claim 7 should read “have”
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for determining more than one cuff compliance. Claim 5 is further rejected due to its dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 5, 8, and 10 are further rejected due to their dependency to either claims 1, 3, or 7.
Claim 1 recites “whether or not the cuff compliances as a whole indicate a change” in line 20. It is unclear what “the cuff compliances as a whole” means and what is changing. Clarification is requested. 
The terms "low value" and “high value” in lines 25 and 26 of claim 1 are relative terms which renders the claim indefinite. The terms "low value" and “high value” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a “low value” and what is considered a “high value.” Clarification is requested.
Claim 3 recites “whether or not the cuff compliance ratios as a whole indicate a change” in line 20. It is unclear what “the cuff compliance ratios as a whole” means and what is changing. Clarification is requested.
The terms "low value" and “high value” in lines 30 and 31 of claim 3 are relative terms which renders the claim indefinite. The terms "low value" and “high value” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a “low value” and what is considered a “high value.” Clarification is requested.
The terms "low value" and “high value” in lines 30-31 of claim 7 are relative terms which renders the claim indefinite. The terms "low value" and “high value” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a “low value” and what is considered a “high value.” Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. ‘651 (US Pub No. 2009/0312651 – previously cited) in view of Clemmons ‘558 (US Patent No. 6,224,558 – previously cited) further in view of Takahashi et al. ‘823 (US Pub No. 2009/0163823 – previously cited).
Regarding claim 1, Sano et al. ‘651 teaches an electronic blood pressure monitor (Fig. 11 blood pressure measurement device 2 and [0125]), comprising: a cuff for blood pressure measurement configured to be worn on a measurement site of a measurement subject (Fig. 11 blood pressure measurement bladder 50 and [0126]); a programmed processor (Fig. 11 CPU 301 and [0125]); and a display (Fig. 11 display 40 and [0067]), wherein
the programmed processor operates as a blood pressure measurement unit to measure a blood pressure value of the measurement subject using the cuff (Fig. 11 pressure sensor 32, CPU 301 and [0070], [0125];
the programmed processor operates as an external compression detection unit to detect whether or not there was external compression on the cuff during a blood pressure measurement performed by the programmed processor as the blood pressure measurement unit (Fig. 11 CPU 301, squeeze fixture portion 95 and [0126]);
when operating as the external compression detection unit, the programmed processor calculates cuff compliances, each of which is an amount of air that is to be pumped into the cuff and is needed to increase pressure in the cuff per unit pressure ([0005], [0112], [0122]), in every 
the programmed processor determines whether or not there is external compression on the cuff (Fig. 11 CPU 301, squeeze fixture portion 05 and [0126]), detected pulse wave amplitude will vary, i.e. be distorted, depending upon the cuff state and the cuff compliance has a peak with respect to pressure change of the cuff in a pressure region (Figs. 14-17 and [0006]-[0020]; Figs. 14-17 show that as cuff pressure increases and the volume of the cuff is kept constant, cuff compliance is kept constant. As cuff pressure increases and the volume of the cuff isn’t kept constant, cuff compliance decreases. The pulse wave component that is used to detect the pressure pulse wave peak is distorted due to the variation of cuff compliance.), and
the programmed processor operates as a notification unit to output to the display, compression information that indicates a result of detection of the external compression in correspondence to the blood pressure value, and the display is controlled by the programmed processor to display the compression information in correspondence to the blood pressure value on a display screen (Fig. 11 display 40 and [0067]).
Sano et al. ‘651 teaches all of the elements of the current invention as mentioned above except for the programmed processed determines whether or not there is external compression on the cuff according to whether or not the cuff compliances as a whole indicate a change including a peak in a second pressure region is 40 mmHg or more and 120 mmHg or less, between a first pressure region and a third pressure region, in the pressure increase process of the cuff, according to, in the first pressure region in which the pressure of the cuff is 0 mmHg or more and less than 40 mmHg, the cuff compliances changing monotonically from a low value to a high value since a volume of the cuff increases due to the cuff pressing back on a torso of the measurement subject, and in the third pressure 
Clemmons ‘558 teaches that cuff compliance may cause signal attenuation, which results in inaccuracies in the blood pressure. Artifacts caused by patient motion and other affects may be picked up by the cuff. Noise can be caused when movement of the subject’s arm causes the inflatable blood pressure to contact an external object (interpreted as external compression), thereby compressing the cuff between the object and the subject’s arm (Column 3 Lines 1-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programmed processor when operating as the external compression unit of Sano et al. ‘651 to include determining whether or not there is external compression on the cuff as Clemmons ‘558 teaches this will aid in determining if there are external artifacts in the signal, so that such artifacts can be reduced and that the signal gain can be improved (Column 3 Line 61 – Column 4 Line 6).
Takahashi et al. ‘823 teaches pressurizing an air bladder to a predetermined value, which is preferably a predetermined value of about 50 mmHg ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure of the cuff of Sano et al. ‘651 to include being 40 mmHg or more and 120 mmHg or less as Takahashi et al. ‘823 teaches the predetermined value is set according to a material characteristic of a curler, a frictional force of a surface of a curler, and a shape characteristic such as a radius ([0088]), which would aid in accurately pressurizing the air bladder during blood pressure measurement ([0089]).
Regarding the limitation “between a first pressure region and a third pressure region, in the pressure increase process of the cuff, according to, in the first pressure region in which the pressure of 
Regarding claim 5, Sano et al. ‘651 teaches a storage unit including a memory and configured to store the compression information in correspondence to the blood pressure value (Fig. 11 memory 39 and [0067]).
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination, the programmed processor operates as a reference data acquisition unit to increase pressure in the cuff and calculate a reference cuff compliance that is to serve as a reference, in a state in which the cuff is worn on the measurement site and there is no external compression, and the programmed processor calculates compliance ratios between the cuff compliance calculated during the blood pressure measurement and the reference cuff compliance, and a determination is made as to whether or not there is external compression on the cuff based on the compliance ratios, in combination with the other claimed elements.
Claims 3, 4, 7, 8, and 10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant argues that none of the prior art teaches determining more than one cuff compliance. Although Sano et al. ‘’651 does not teach determining multiple cuff compliances at the same time, Sano et al. ‘651 does teach repeating the taught steps (Fig. 1B). Furthermore, even if Applicant were to argue that Applicant’s claimed invention detects multiple cuff compliances at once, it is unclear how this would be possible, as when the cuff is pressurized, only one cuff compliance value could be determined during a single blood pressure measurement cycle. As such, Applicant’s arguments are not persuasive.
Applicant also argues none of the prior art teaches “between a first pressure region and a third pressure region, in the pressure increase process of the cuff, according to, in the first pressure region in which the pressure of the cuff is 0 mmHg or more and less than 40 mmHg, the cuff compliances changing monotonically from a low value to a high value since a volume of the cuff increases due to the cuff pressing back on a torso of the measurement subject, and in the third pressure region in which the pressure of the cuff is over 120 mmHg, the cuff compliances monotonically decreasing and being saturated since the torso is pushed away by a top of the cuff due to an inflation of the cuff, when there is external compression on the cuff.” Although this is true, it is noted that this limitation does not provide any structure limitation to the independent claims. This limitation is merely stating a result of when the pressure of the cuff is inflated when the cuff is wrapped around the torso of the measurement subject. As such, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791